Citation Nr: 1501460	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for pes planus, calcaneal spurring with foot pain and right foot degenerative arthropathy from October 2, 2006 to March 11, 2014.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease from August 28, 2006 to March 11, 2014; and in excess of 10 percent from March 12, 2014, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for hypertension.

This case was previously before the Board in January 2014 at which time the service connection claim on appeal was remanded.  As will be discussed further, the AOJ substantially complied with the remand order with respect to the claim decided herein; and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Consideration of this appeal has included a review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS), as of January 2015.  In this regard, documents in the VBMS file reflect that the Veteran has filed a timely Notice of Disagreement relating to some but not all of the issues adjudicated in an August 2014 rating decision.  Accordingly, a statement of the case must be issued on these claims, as the Veteran has initiated the appellate process.  Manlincon v. West, 12 Vet. App. 238 (1998).  Therefore, these claims will be addressed in the Remand below.

The issues of entitlement to an initial compensable rating for pes planus, calcaneal spurring with foot pain and right foot degenerative arthropathy from October 2, 2006 to March 11, 2014; and entitlement to an initial compensable rating for gastroesophageal reflux disease from August 28, 2006 to March 11, 2014; and in excess of 10 percent from March 12, 2014, forward, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not manifested during service or during the first post-service year, it is not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2006 letter, sent prior to the January 2008 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Although that decision did not address the assignment of effective dates and ratings, the failure to provide that information is harmless error in this case, as both claims on appeal are being denied. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In addition, the Board determines that the AOJ has substantially complied with the January 2014 remand directives by ordering a VA hypertension examination and obtaining an etiological opinion which is applicable to the instant claim.  In Argument provided by the Veteran's representative in November 2014, it is maintained that the March 2014 VA examination report, specifically the opinion provided therein, is inadequate, as it was described as "speculative."  Having reviewed the opinion in its entirety, the Board is convinced that the factual background was thoroughly reviewed to include specifically enumerating many blood pressure readings made in service and thereafter and identifying those by date.  Further, the opinion provided was not speculative and is supported by rationale and an accurate factual basis.  As such, no further action is necessary in this regard.  The Board notes that the Court has determined that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection - Hypertension

In August 2006, the Veteran filed a service connection claim for high blood pressure.  In a narrative statement, he indicated that his STRs contained at least 4 pre-hypertensive readings, and indicated that his symptoms also included headaches, fatigue, and dizzy spells.  

The Veteran provided for the record a fact sheet about high blood pressure from the Mayo Clinic (www.mayoclinic.com/health/high-blood-pressure) indicating that prehypertension was characterized by systolic pressure ranging from 120 to 139, or diastolic pressure ranging from 80 to 89.  

The STRs include a July 1997 enlistment examination report that revealed that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 123/67 was made.  In August 1998, the Veteran was treated for pharyngitis and a blood pressure reading of 140/58 was made.  The Veteran's blood pressure was noted as being 130/81 in March 1999.  In June 2000, blood pressure was 130/74.  An undated record reveals a reading of 138/80.  On separation examination of April 2002, blood pressure was 133/76. 

Post service VA records reveal blood pressure readings of 176/74 in October 2003 and of 172/94 in June 2005.  A repeat reading made in June 2005 revealed elevated blood pressure of 140/78.  A note was made that this result was reviewed with the Veteran and would be followed up.  A January 2007 record reflects that a blood pressure reading of 152/86 was made and that an assessment of elevated blood pressure consistent with new onset hypertension was made. 

A VA examination was conducted in August 2007.  The report noted that hypertension was diagnosed in 2005 or 2006, and that the Veteran reported associated symptoms including headache and dizziness.  Blood pressure readings of 140/100, 130/100, and 130/100 were made.  Hypertension was diagnosed, but no nexus opinion was provided.  

Pursuant to a January 2014 Board remand, another VA hypertension was ordered to include a nexus opinion, and the file contains a March 2014 examination report.  Hypertension, initially diagnosed in January 2007 was assessed.  The examiner noted review of the claims file and summarized blood pressure readings made in service.  Post-service elevated blood pressure readings made in 2003 and 2005 were also acknowledged and the Veteran's post-service blood pressure readings were summarized.  The examiner opined that it was less likely than not that hypertension had its onset during service or the first post-service year.  In this regard, the examiner observed that there was an isolated high blood pressure reading made in October 2003, more than 1 year after the Veteran's discharge from service, following which another high reading was not shown until 2005, followed by the initial diagnosis of hypertension in January 2007.  

Analysis

The Veteran maintains that service connection is warranted for hypertension, caused by the stresses and demands of military life.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Indisputably, the record contains medical evidence of currently diagnosed hypertension, based on an initial diagnosis of this condition made in January 2007, and arguably, shown as early as 2005, as evidence by 2 high readings at that time. 

The remaining question is whether or not currently manifested hypertension was incurred during or as a result of the Veteran's active military service, presumptively or otherwise. 

The STRs include a blood pressure reading made in August 1998 which documents a systolic reading of 140.  However, this was a sole, isolated elevated reading, which was not shown prior or subsequent to that time.  As such, given the lack of any consistent indications of hypertension in service, this lone reading, in and of itself, appears to represent an aberration and is incapable of supporting a hypertension diagnosis.  Further, the fact that the STRs and separation examination report failed to include an actual diagnosis of hypertension weighs heavily against the claim based on the theory of direct service incurrence. 

The record also fails to show that hypertension manifested to a degree of 10 percent by June 2003 (i.e., within the first year following his active duty service discharge, in June 2002).  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The VA examiner correctly determined that no elevated blood pressure readings were shown during the first service year between June 2002 and June 2003.  A sole, isolated post-service high blood pressure reading was made in October 2003, which can be explained by the fact that this reading was made coincident with an evaluation of a serious medical symptom, described as a lump in the left testicle.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309. 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis. 

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has hypertension which is etiologically or causally associated with service.  Specifically, there has been no competent medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998).  

Records reflect that the initial clinical diagnosis of hypertension was made in January 2007, years after the Veteran's separation from service; at the earliest it could be argued that hypertension was shown in June 2005, still 3 years after the Veteran's discharge from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (hypertension) during the Veteran's period of active service, or of continuity of symptomatology after his period of active service.  Hence, neither service incurrence, or continuity and chronicity of symptoms of hypertension are established in this case. 

When the onset/etiology of the Veteran's claimed hypertension was addressed by a VA examiner in March 2014, the examiner opined that it was less likely than not that hypertension had its onset during service or the first post-service year.  Post-service elevated blood pressure readings made in 2003 and 2005 were acknowledged.  In this regard, the examiner observed that there was an isolated high blood pressure reading made in October 2003, more than 1 year after the Veteran's discharge from service, following which another high reading was not shown until 2005, followed by the initial diagnosis of hypertension in January 2007.  In addition, the examiner demonstrated awareness and consideration of the blood pressure readings made in service, having comprehensively summarized them in the report.  As the conclusions reached by the VA examiner in 2014 were based on review of the Veteran's history, medical records and examination results, as well as on clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Veteran provided for the file a fact sheet about high blood pressure from the Mayo Clinic (www.mayoclinic.com/health/high-blood-pressure) indicating that prehypertension was characterized by systolic pressure ranging from 120 to 139, or diastolic pressure ranging from 80 to 89.  Such evidence can provide support to a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, as mentioned, the VA examiner in 2014 considered the blood pressure readings made during service which could be considered pre-hypertensive according to the Mayo Clinic information, and still determined that it was less likely than not that hypertension had its onset during service or the first post-service year, based on the totality of the evidence.  As such, this fact sheet does not constitute sufficient, probative evidence to show that currently claimed hypertension was incurred or is otherwise casually related to, the Veteran's service.

To the extent that the Veteran himself asserts he suffers from a hypertension as a result of service, or that its onset was in service, the Board does not question the Veteran's sincerity of his beliefs.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Essentially it is beyond the Veteran's competency to link hypertension initially diagnosed years after service, to service or any incident therein.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for hypertension is denied.


REMAND

The Board's review of the claims file reveals that additional action pertaining to pending issues of: (1) entitlement to an initial compensable rating for pes planus, calcaneal spurring with foot pain and right foot degenerative arthropathy from October 2, 2006 to March 11, 2014; and (2) entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) from August 28, 2006 to March 11, 2014; and in excess of 10 percent from March 12, 2014, forward, is warranted. 

In August 2014, the RO issued a rating decision establishing service connection for pes planus, calcaneal spurring with foot pain and right foot degenerative arthropathy and assigning an initial noncompensable rating from October 2, 2006 to March 11, 2014; followed by a 50 percent rating  effective from March 12, 2014.  In that rating decision, the RO also established service connection for gastroesophageal reflux disease, assigning an initial noncompensable rating from August 28, 2006 to March 11, 2014; and a 10 percent rating from March 12, 2014 forward.  

In October 2014, the Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), relating to the aforementioned claims (see VBMS file).  Therein, he specifically sought a compensable rating for pes planus prior to March 12, 2014, but specifically did not express disagreement with the 50 percent evaluation for pes planus assigned from March 12, 2014, forward.  In addition, he requested a 30 percent evaluation for GERD for the entirety of the appeal period, in essence appealing both of the staged ratings already assigned for that condition.  A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2014).  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a). In this case the Veteran's NOD is both substantively valid and timely. 

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013).  To date, the RO has not issued a Statement of the Case with respect to the aforementioned claims.  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out; however, that the case will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if an appeal is perfected by the filing of a timely substantive appeal, relating to one of more of the claims.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must provide the Veteran with a Statement of the Case addressing the issues of 1) entitlement to an initial compensable rating for pes planus, calcaneal spurring with foot pain and right foot degenerative arthropathy from October 2, 2006 to March 11, 2014; and (2) entitlement to an initial compensable rating for gastroesophageal reflux disease from August 28, 2006 to March 11, 2014; and in excess of 10 percent from March 12, 2014, forward.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over any of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects a specific appeal as to one or more of these claims, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


